ORDER
PER CURIAM.
Employer, United Technologies Automotive, appeals from a workers’ compensation award issued to claimant, Subash Baxi, by the Labor and Industrial Relations Commission.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).